Citation Nr: 1339105	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-41 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service from August 25, 1971 to September 30, 1971.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly-secured electronic repository is used to store and review documents involved in the claims process.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2013); Bierman v. Brown, 6 Vet. App. 125, 129 (1994). 

In November 2008, the Veteran was afforded a VA examination to determine the etiology of his right knee disorder. The examiner provided an opinion that the Veteran's right knee disorder was less likely as not to have been caused or aggravated by service based on the available information.  The opinion is inadequate as it lacks a rationale. 

Accordingly, the Board finds that another examination or examination addendum is necessary to determine the etiology of the Veteran's right knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report to the examiner who performed the June 2008 examination (only if feasible) to allow the examiner to review the claims file and offer an addendum opinion regarding the Veteran's right knee disorder.  Taking all the evidence into account, the examiner should offer an opinion as to the following:

a) Whether it is clear and unmistakable that the Veteran entered service with a preexisting right knee disability? If so, is it clear and unmistakable that such did not increase in severity during service?

b)  If it is determined that the Veteran did not enter service with a preexisting right knee disability, is it at least as likely as not that any current right knee disability is related to a disease or injury in service to include complaints of right knee problems during active duty?

If the examiner who performed the June 2008 examination is unavailable, schedule the Veteran for another examination with an appropriate clinician to obtain an opinion as to the questions posed above.  The complete claims folder, including the previous VA examination, and with a copy of this REMAND, should be provided to the examiner and the examiner should be asked to specifically note that the claims folder and the VA electronic record have been reviewed.  The examiner should elicit from the Veteran a thorough history of his claimed disorder and note that, in addition to the medical evidence of record, the Veteran's personal statements have been taken into account in his or her opinion.  All opinions must be accompanied by a complete rationale.

 If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  

2.  Thereafter, the issue on appeal must be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


